Case: 1:19-cv-00360-MRB Doc #: 82 Filed: 08/21/20 Page: 1 of 1 PAGEID #: 1573

United States of America

State of Louisiana

Supreme Court of the State of Louisiana

I, JOHN TARLTON OLIVIER, Clerk of the Supreme Coutt of the State of Louisiana,

do hereby certify that

ELIZABETH BAKER MURRILL ESQ., #20685

was duly admitted and licensed to practice as an attorney and counselor at law in this Court and
the several courts of the State of Louisiana, on the 11th Day of October, 1991 A.D.; and is
currently in good standing, and sufficiently qualified to perform the duties of an attorney and

counselor at law.

IN WITNESS WHEREOEF, I hereunto sign
my name and affix the seal of this Court, at
the City of New Orleans, this the 19th Day of

December, 2019, A.D.

ry e

CN
Clerk of Court

Supreme Court of Louisiana

 
